       Case 2:16-cr-00007-KS-MTP Document 379 Filed 05/07/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION


UNITED STATES OF AMERICA


VS.                                                        CRIMINAL NO. 2:16-cr-7-KS-MTP


CHARLES BOLTON AND
LINDA BOLTON


                                              ORDER

       THIS CAUSE IS BEFORE THE COURT on [376] “Motion to Reconsider Court Order

[373], or in the Alternative, Motion for Relief from Court Order [373]” filed pursuant to F.R.C.P.

59(e) and/or F.R.C.P. 60(b)(1). The Government did not file a response and the Court has

considered the Motion and finds as follows:

       1. That on September 16, 2019, Movant Linda Bolton filed a Motion [350] for New Trial

Pursuant to F.R.C.P. Rule 33 and said Motion was joined by Charles Bolton by Order [357].

       2. That the Government was Ordered to respond and did [358] and [359].

       3. That the Movants replied [364].

       4. That the Response of the Government [358] requested that Attorney Mary Lee Holmes

be sanctioned for filing untrue, misleading, disrespectful and improper allegations against the

Court, the prosecution, and its witnesses. The request for sanctions was a part of [358-p12-13].

The request for sanctions was not a separate pleading nor was Ms. Holmes served separately

with the request for sanctions as required by F.R.C.P. 11(2).
       Case 2:16-cr-00007-KS-MTP Document 379 Filed 05/07/21 Page 2 of 3




       On August 10, 2020, this Court directed Attorney Mary Lee Holmes to clarify some of

the allegations [368] and the Boltons requested permission [371] to supplement the record and

filed said supplement [372].

       By Order of this Court, the Motion for New Trial [350] was denied and sanctions were

assessed against Attorney Mary Lee Holmes.

       On January 6, 2021, a Motion for Reconsideration of Sanctions, etc. [376] was filed by

Ms. Holmes and is now being considered by the Court.

                                            SUMMARY

       It is clear the Court erred in not requiring a separate Motion for Sanctions as required by

Rule 11. It is also clear that the motion and response filed by the Boltons, [372], include

improper and untrue statements and disparagement of the Court, Government’s attorneys, and

witnesses. The pleading is sanctionable. Ms. Holmes in her Motion for Reconsideration [376]

sets forth a stream of events that led to the filing of the improper pleadings and the fact that she

had no part in drafting it. The Court has reconsidered and finds that in addition to the Court not

requiring the appropriate separate motion that the offensive pleading was drafted by one of

Charles Bolton’s other attorneys who was not of counsel in this case. Based on the totality of the

circumstance, the Court finds that the actions by Ms. Holmes in filing the offensive pleading that

was not drafted by her, and it was not filed in bad faith. Accordingly, the Court finds that the

sanctions assessed against Ms. Holmes in the amount of five thousand dollars ($5000.00) should

be rescinded for the reasons stated above. The Order [350] is set aside insofar as it pertains to the

sanctions only. The Motion for a New Trial was previously overruled. As there was only a

request for reconsideration of the sanctions and not the Motion for New Trial, the Order of this




                                                  2
       Case 2:16-cr-00007-KS-MTP Document 379 Filed 05/07/21 Page 3 of 3




Court [373] as to the Motion for New Trial is effective as of December 15, 2020, and this case is

finally concluded.

       SO ORDERED this the _7th__ day of May, 2021.



                                                    ___s/Keith Starrett_________________
                                                     UNITED STATES DISTRICT JUDGE




                                                3
